DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on May 3, 2021 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include the limitation of the original claim 1. Therefore, the previous rejection of claim 6 becomes the new rejection of the amended claim 1. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.   Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the comonomer.  However, there is a lack of antecedent basis for said limitation since instant claim 1 is silent with respect to the presence of any comonomers on the heterophasic copolymer (A). Further, since both component (a1) and (a2) are cited as “copolymers” and thereby may include “comonomers”, it is not clear to which component, i.e. (a1), (a2) or both, said ethylene as the comonomer belongs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  Claims 1-5, 7-9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeNicola et al (US 4,990,558) in view of Danzig et al (US 4,104,330) and Wang et al (WO2015/117948) , as evidenced by Iyer et al (US 8,071,681).
It is noted that while the rejection is made over WO2015/117948 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2016/0347944  is relied upon. All citations to paragraph numbers, etc., below refer to US 2016/0347944.

.

7.  Claims 1-5, 7-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeNicola et al (US 4,990,558) in view of Danzig et al (US 4,104,330) and Wang et al (WO2015/117948) , as evidenced by Iyer et al (US 8,071,681), in further view of Leistner et al (US 5,665,820).
It is noted that while the rejection is made over WO2015/117948 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2016/0347944 is relied upon. All citations to paragraph numbers, etc., below refer to US 2016/0347944.

8. The rejection is adequately set forth on pages 12-15 of an Office action mailed on February 2, 2021 and is incorporated here by reference.

Response to Arguments
9.   Applicant's arguments filed on May 3, 2021 have been fully considered.

10. With respect to Applicant’s arguments regarding the rejections of Claims 1-5, 7-9, 14-15 under 35 U.S.C. 103 as being unpatentable over DeNicola et al (US 4,990,558) in view of Danzig et al (US 4,104,330) and Wang et al (WO2015/117948) , as evidenced by Iyer et al (US 8,071,681) and Claims 1-5, 7-12, 14-15 under 35 U.S.C. 103 as being unpatentable over DeNicola et al (US 4,990,558) in view of Danzig et al Wang et al (WO2015/117948) , as evidenced by Iyer et al (US 8,071,681), in further view of Leistner et al (US 5,665,820), it is noted that:
1) The above rejections are made over a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) DeNicola, Jr. et al discloses a polypropylene composition comprising:
A) 60-95%wt of a polypropylene material comprising:
    A1)  propylene homo- or copolymers with other alpha-olefins, impact modified with
    A2)  ethylene-propylene rubber (col. 4, lines 54-57),
wherein the polypropylene material A) is grafted with a styrene polymer (col. 2, lines 25-35).
Thus, the polypropylene material, which is grafted with the styrene polymer, includes a combination of a homo- or copolymer of propylene and ethylene-propylene rubber.
It is noted that the heterophasic polypropylene copolymer (A) of instant invention comprises a combination of propylene homo- or copolymer with elastomeric (ethylene-propylene, as in claim 5) copolymer as well, wherein the elastomeric copolymer is dispersed in said matrix, i.e. the heterophasic polypropylene copolymer appears to be a mixture of the two polymers as well.
3) The composition of DeNicola, Jr. et al further comprises a styrene-butadiene block copolymer or styrene-isoprene block copolymer (col. 3, lines 57-61)  having a molecular weight of 45,000-125,000 (col. 3, lines 62-67) and being unsaturated (col. 4, lines 1-5),
DeNicola, Jr. et al teaches the importance of the presence of both the grafted polypropylene and the styrene block copolymer for providing the compositions having a balance between the impact strength and stiffness (col. 4, lines 1-5; Table 1). The exemplified compositions of DeNicola, Jr. et al are having tensile strength of 21.3-32.3 MPa (Table I).

4) Though DeNicola, Jr. et al does not recite said styrene-isoprene block copolymers being grafted on the polypropylene backbone, the secondary reference of Danzig et al was applied for the teachings of that.
Danzig et al discloses thermoplastic graft copolymers comprising diblock polystyrene-polyisoprene macromonomers grafted on the polypropylene backbone (col. 17, lines 30-50), wherein such grafted copolymer is having tensile strength of 4970 psi (34.3 MPa) and flexural modulus of 205,000 psi.
It is noted that the exemplified compositions of DeNicola, Jr. et al are having tensile strength of 23-32.3 MPa and flexural modulus of 146,500-240,200 psi (Table 1 of DeNicola, Jr. et al), and are well-balanced with respect to impact strength and stiffness (Abstract, Table 1 of DeNicola, Jr. et al).
5) Since both DeNicola, Jr. et al and Danzig et al are related to compositions comprising grafted polypropylenes and unsaturated styrene-isoprene block copolymers, having low tensile modulus, and thereby belong to the same field of endeavor, wherein DeNicola, Jr. et al recites said styrene-isoprene block copolymers being blended with the grafted polypropylene, but  does not recite said unsaturated styrene-isoprene block Danzig et al discloses styrene-isoprene block copolymers in the form of a macromonomer having ethylenically unsaturated bond being graft-bonded to the polypropylene backbone to provide the compositions having tensile strength and flexural modulus, as required by DeNicola, Jr. et al , therefore, based on the combined teachings of DeNicola, Jr. et al and Danzig et al, it would have been obvious to a one of ordinary skill in the art to graft-bond, or obvious to try to graft-bond the unsaturated styrene-isoprene block copolymer having a molecular weight of 45,000-125,000 (component B) of DeNicola, Jr. et al onto the polypropylene backbone of the component A) of DeNicola, Jr. et al as well, since such graft-bonded  copolymers are taught in the art to provide tensile strength and flexural modulus as those required by DeNicola, Jr. et al, as shown by Danzig et al , or alternatively, to graft-bond the styrene-isoprene block macromonomers of Danzig et al to the polypropylene backbone component A) of DeNicola, Jr. et al, so to further improve the balance between tensile strength and stiffness of the composition of DeNicola, Jr. et al as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
6) It is noted that Danzig et al (US 4,104,330) and Wang et al (WO2015/117948)  are secondary references which were applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

7) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

8) Thus, DeNicola, Jr. et al discloses a polypropylene composition comprising:
a polypropylene material comprising:
    A1)  propylene homo- or copolymers with other alpha-olefins, impact-modified with
    A2)  ethylene-propylene rubber (col. 4, lines 54-57), 
i.e. a blend of two polymers. Though DeNicola, Jr. et al in view of Danzig et al do not explicitly recite said polypropylene material/blend of two polymers being a heterophasic propylene copolymer and having specific properties, the secondary reference of Wang et al was applied for the teachings of that.
Wang et al discloses a heterophasic propylene copolymer (impact-modified propylene polymers) (see paragraph [0004]) comprising:   A’)  a  matrix being a random propylene copolymer and B’) an elastomeric propylene copolymer dispersed in said matrix A), i.e. a blend of two propylene-based polymers as well. That is, the heterophasic propylene copolymer of Wang et al is the substantially the same impact-modified polypropylene as the impact-modified polypropylene disclosed by DeNicola, Jr. et al.
9) Since both DeNicola, Jr. et al and Wang et al disclose impact-modified polypropylenes, wherein Wang et al cites said impact-modified polypropylenes as heterophasic propylene polymers, and  the heterophasic propylene copolymer of Wang et al comprises  a combination of a propylene random copolymer and an elastomeric ethylene-propylene copolymer, corresponding to the total polypropylene component A) of the composition of DeNicola, Jr. et al in view of Danzig et al, therefore, based on the combined teachings of Wang et al and  DeNicola, Jr. et al in view of Danzig et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the heterophasic propylene copolymer of Wang et al as the polypropylene material A)  in the composition of DeNicola, Jr. et al in view of Danzig et al, so to produce the final composition having a good balance between the stiffness and impact strength as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the relative amounts of the heterophasic propylene copolymer and the grafted styrene block copolymer in the composition of DeNicola, Jr. et al in view of Danzig et al and Wang et al, so to obtain the final composition having a desired balance of level of stiffness (or softness, if desired) and impact strength, depending on the end-use of the final product as well, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
10) It is further noted that Wang et al teaches that for medical packaging, as well as other packaging, the polyolefin material should impart sufficient stiffness as well as high impact strength ([0003]). For medical applications softness rather than stiffness is a key-requirement ([0003]). That is, for general packaging material the good balance between stiffness and impact strength is desired, whereas for medical applications, softness/less stiffness is desired. 
On the other hand, DeNicola, Jr. et al explicitly teaches the compositions having good impact/stiffness balance (Abstract, col. 4, lines 1-4). As pointed out by Applicant on page 12 of arguments, the examples of DeNicola, Jr. et al show that improvements in impact strength are associated with decrease in stiffness. However, given the medical packaging requires high impact strength and less stiffness, as cited by Wang et al, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Wang et al and DeNicola, Jr. et al, so to produce the compositions having high impact strength but relatively lower stiffness necessary in medical packaging as well, given such is desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764